DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choo et al. (KR 1020150049969, see Machine Translation).
Regarding claim 1, Choo et al. discloses in Figs 1-7, an apparatus (Abstract) for bending a current breaking member (ref 20) of a battery pack (Abstract, P2/Background Art), the apparatus comprising: a bending jig (ref 130) having a support (Fig 1) configured so that a current breaking member (ref 20) electrically connected to (Fig 3) an electrode lead (ref 11) of a battery cell (ref 10) is placed thereon (Fig 3); a rotation driving unit (P5/¶6-10) having a portion connected (Fig 1) to the bending jig (ref 130) so that the bending jig (ref 130) rotates based on a rotation axis thereof (P5/¶6-10), and a bending guide unit (ref 120) configured to press and fix (Fig 3) the electrode lead (ref 11) so that a bending line dividing a bent portion (Fig 3) and a non-bent portion (Fig 3) of the electrode lead (ref 11) of the battery cell (ref 10) is set.



Regarding claim 3, Choo et al. discloses all of the claim limitations as set forth above and also discloses the bending guide unit (ref 120) includes a guide carrying device (hinge part “A” of ref 120, Fig 1) for carrying the guide bar (ref 122) so that the one end of the guide bar (ref 123) presses and fixes (Fig 3) the electrode lead (ref 11), and wherein the guide carrying device (hinge part “A” of ref 120, Fig 1) is configured so that the one end of the guide bar (ref 123) approaches a surface of the electrode lead (ref 11) in a diagonal direction (Figs 1, 3, rotates downward).

Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Instant dependent claims 4 and 7 each disclose further structural limitations of the apparatus of claim 1 that are not disclosed nor rendered obvious by the cited prior art.  Instant dependent claim 4 discloses further limitations with respect to the rotation driving unit rotating the bending jig and bending the current breaking member as set forth in the claim and placing it on an upper surface of a terrace portion of the battery cell.  Instant dependent claim 7 discloses a battery supply unit having the structure as set forth in the claim and a compressing fixing unit as set forth in the claim as further parts of the apparatus of claim 1.  
Choo et al. discloses further structure of the apparatus regarding bending and processing the lead to form the battery structure as set forth in the instant claims.  However, the specific structures of instant dependent claims 4 and 7 are not disclosed nor rendered obvious by the cited prior art.  Further, claims 5-6 and 8-14 are objected since they depend from claims 4 and 7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure

Kurahashi (US 2013/0295430) discloses in Figs 1-12, a battery manufacturing method (Abstract) including utilizing jigs (refs 115, 125, [0064]) to bend electrode leads.

Komatsu et al. (US 2004/0096735) discloses in Figs 1-28, a method of making a battery ([0211]-[0212]) including utilizing jigs ([0211]-[0212]) to bend electrode leads (refs 73).

Kogure et al. (US 2012/0114987) discloses in Figs 1-11, a method of making a battery (Abstract) including utilizing a jig ([0079]) to bend electrode leads (refs 50, 55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725